In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00102-CR



           ZACHARY MCDANIEL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 115th District Court
                Marion County, Texas
                Trial Court No. F14915




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
           After pleading guilty, without a plea agreement, to murdering 1 his mother—who was a

methamphetamine and verbal abuser—Zachary McDaniel submitted his sentencing to the trial

court and received eighty years’ imprisonment.

           McDaniel’s attorney has filed a brief stating that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings. Providing a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, counsel has met the requirements of the law. See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

           On July 31, 2019, counsel mailed to McDaniel copies of the brief, the appellate record, and

the motion to withdraw. McDaniel was informed of his rights to review the record and file a pro se

response. On October 25, 2019, McDaniel’s filed his pro se response.

           We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and McDaniels pro se response and, like counsel, have determined that

no arguable issue supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.




1
    TEX. PENAL CODE ANN. § 19.02.

                                                    2
Ohio App. 2005). In the Anders context, once we determine that the appeal is without merit, we must

affirm the trial court’s judgment. Id.

         We affirm the judgment of the trial court. 2



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            December 2, 2019
Date Decided:              December 11, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3